                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA



MARY CROCHET                                                    CIVIL ACTION

VERSUS                                                          18-150-SDD-RLB

JARED BARTON, DENNIS BARTON,
BARTON TRUCKING, INC., NATIONAL
INDEMNITY COMPANY, BOBBY BAILEY,
AND XYZ INSURANCE CO.


                                         RULING

          This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendant, Ohio Security Insurance Company (“Defendant”). No opposition to this

motion has been filed.

          Local Rule 7(f) of the Middle District of Louisiana requires that memoranda in

opposition to a motion be filed within twenty-one (21) days after service of the motion.

Despite this rule, Plaintiff, Mary Crochet (“Plaintiff”) failed to timely oppose this motion.

Defendant’s motion was electronically filed on June 24, 2019. Under the Federal Rules

of Civil Procedure and the Local Rules of Court, Plaintiff was required to file an opposition

no later than July 15, 2019. At no time did Plaintiff request an extension of time to oppose

this motion.

          Therefore, the pending motion is deemed to be unopposed and further, after

reviewing the record, the Court finds that the Motion has merit, particularly because



1
    Rec. Doc. No. 50.
Document Number: 53035
                                                                                       Page 1
Defendant’s Statement of Undisputed Facts2 is uncontroverted, and the summary

judgment evidence submitted supports Defendant’s arguments.

        Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Summary

Judgment3 is GRANTED, and Defendant Ohio Security Insurance Company is dismissed

from this action with prejudice.

        Any response to this Ruling, which should explain the Plaintiffs’ failure to comply

with the Court’s deadlines, based on the appropriate Federal Rule of Civil Procedure,

shall be filed within fourteen (14) days and must be accompanied by an opposition

memorandum to the original Motion.

        On review of the pleadings filed along with the opposition, the Court, at its

discretion, may assess costs, including attorney’s fees, against the moving party, if the

Court deems that such a motion was unnecessary had a timely opposition memorandum

been filed.4 A statement of costs conforming to L.R. 54(c) shall be submitted by all parties

desiring to be awarded costs and attorney’s fees no later than seven (7) days prior to the

hearing on the newly filed motion.

        IT IS SO ORDERED.

        Baton Rouge, Louisiana, this 14th day of August, 2019.


                                                S
                                          ________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




2
  Rec. Doc. No. 50-2.
3
  Rec. Doc. No. 48.
4
  See Fed. R. Civ. P. 16, 83.
Document Number: 53035
                                                                                      Page 2
